Citation Nr: 1756049	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  16-00 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right ankle disability, to include as secondary to service-connected disability.

2.  Entitlement to a higher initial disability rating for service-connected degenerative disc disease (DDD) and strain of the thoracolumbar spine, currently with disability ratings of 10 percent from April 30, 2012 to March 13, 2016, 20 percent from March 14, 2016 to January 31, 2017, and 40 percent from February 1, 2017.

3.  Entitlement to an initial disability rating in excess of 20 percent for service-connected right lower extremity sciatica.

4.  Entitlement to an effective date prior to March 14, 2016 for the award of service connection for right lower extremity sciatica.

5.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse (S.S.)


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from August 1986 to September 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from various rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin: a July 2013 decision denied service connection for a right ankle disability; a November 2015 decision granted service connection for degenerative disc disease and strain of the thoracolumbar spine ("low back disability") and assigned a 10 percent disability rating effective April 30, 2012; and a July 2016 decision granted service connection for right lower extremity sciatica and assigned a 20 percent disability rating effective May 4, 2016.

An April 2016 rating decision increased the disability rating for the service-connected low back disability from 10 percent to 20 percent, effective March 14, 2016; an August 2017 rating decision increased the evaluation from 20 percent to 40 percent, effective February 1, 2017.  However, as neither increase constituted a full grant of the benefits sought, the Veteran's claim for a higher initial disability rating for his low back disability remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38- 39 (1993).  After the Veteran appealed the May 4, 2016 effective date assigned for the grant of service connection for right lower extremity sciatica, an April 2017 rating decision granted an earlier effective date of March 14, 2016 for the award.  As this does not constitute a full grant of the benefits sought, this issue also remains in appellate status.  See id.   

In March 2017, the Veteran presented testimonial evidence at a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

The Board remanded these issues for further development in June 2017.  The file has since been returned to the Board for appellate review.

The Veteran filed a September 2017 notice of disagreement (NOD) with a June 2017 rating decision denying his claim of entitlement to service connection for or a heart disability, to include congestive heart failure, including as secondary to service-connected disability.  To date, the RO has not issued a statement of the case (SOC) addressing the issue.  However, the Board's Veterans Appeals Control and Locator System (VACOLS) reflects that such issues are being actively developed separately by the RO pursuant to the NOD.  As such, a remand to the agency of original jurisdiction (AOJ), pursuant to Manlincon v. West, 12 Vet. App. 238, 240-41 (1999), to direct issuance of a SOC is not appropriate at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Although the Board sincerely regrets any further delay in this case, additional development is found necessary prior to adjudication of these appeals.

Pursuant to the Board's June 2017 remand directives, the Veteran was provided with a VA examination regarding the nature and etiology of his right ankle disabilities in August 2017.  The examiner diagnosed right ankle impingement, tendonitis, degenerative arthritis, gout, and tenosynovitis.  The examiner opined that the right ankle disabilities were less likely as not related to the Veteran's military service and less likely than not caused or chronically/permanently aggravated by his service-connected left fifth toe amputation.  As part of her rationale, the examiner reasoned that there was insufficient evidence to find an abnormal gait was due to the Veteran's left toe amputation.  At the June 2016 VA examination, a VA examiner noted that the Veteran walked unsteadily with a cane, and had an abnormal gait due to back and ankle issues.  Although the Veteran is service-connected for a low back disability, no opinion has been provided as to whether such disability has caused or aggravated any of his right ankle disabilities.  Further, a May 2012 Mayo clinic podiatry note indicates that the Veteran's newly-developed pain along the lateral aspect of his right foot and ankle appeared to be consistent with an overload syndrome favoring the lower left extremity.  The Veteran has service connected disabilities of both left fifth toe amputation and left lower extremity lateral dorsal cutaneous nerve impairment, and he asserts that his gait irregularities began following his left foot injury in service in 1987.  On remand, the Veteran should be provided with a supplemental medical opinion as to whether any of his right ankle disabilities have been caused or aggravated by his service-connected left foot toe and left foot neurological disabilities, his low back disability, or some combination thereof.

With regard to the Veteran's claims for higher initial disability ratings for his service-connected low back disability and right lower extremity sciatica, entitlement to an effective date prior to March 14, 2016 for the award of service connection for right lower extremity sciatica, and entitlement to a TDIU, the Board notes that there remain relevant and likely probative records held by a federal facility that have not yet been associated with the claims file. The Veteran has consistently asserted that although he has been employed during the vast majority of the appeal period, such work either constituted marginal employment or employment in a protected environment: he worked in a self-employed capacity doing construction work with a company run by his brother, father, and himself until later opening and running a sporting goods store with his wife.  The Veteran filed a claim for Social Security disability benefits in December 2015, and a determination was made in February 2016 that the Veteran was considered to be working at "Substantial Gainful Activity" levels.  While such finding by SSA is not dispositive regarding the Veteran's claim for entitlement to a TDIU, since they rely on different standards, the Veteran's application and any supportive evidence submitted to SSA is likely to be relevant to his claim for VA benefits.    

The United States Court of Appeals for Veterans Claims has held that, where VA has notice that a Veteran is receiving disability benefits from SSA, and that records from that agency may be relevant to a claim before VA, VA has a duty to acquire a copy of the decision granting Social Security disability benefits and the supporting medical documents on which the decision was based.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (finding that VA must seek to obtain relevant records under 38 U.S.C. § 5103 when 'there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits').  While the Veteran is not in receipt of disability benefits from SSA, the supporting medical documents are likely to be useful to the Board in determining the extent of occupational impairment suffered by the Veteran as a result of his service-connected disabilities.  Under the circumstances presented here, the AOJ should take action to ensure the Veteran's complete SSA records are procured and included in the claims file.  

Finally, the Veteran was provided with VA examination regarding the current severity and manifestations of his service-connected low back disability, including the severity of his right lower extremity sciatica, in August 2017.  The Veteran was noted to have pain, stiffness, sharp pain with spasm, and intermittent incontinence.  There was no opinion provided as to whether the noted intermittent incontinence represents an objective neurologic abnormality associated with the low back disability.  With regard to the Veteran's right lower extremity sciatica, the examiner opined that the symptoms described and shown on objective medical testing demonstrated  moderate involvement of the right sciatic nerve.  However, while DC 8520 calls for incomplete paralysis of the sciatic nerve to be rated as mild, moderate, moderately severe, or severe with marked muscular atrophy, the examiner selected a severity level of "moderate" out of mild, moderate, and severe.  On remand, the Veteran's file should be returned to the VA examiner who conducted the August 2017 examination for addendum opinions addressing these deficiencies.
  
As the Board is remanding these matters for further development, the AOJ should take steps to ensure that all updated VA treatment records are associated with the claims file and should contact the Veteran to see if there are any outstanding relevant private treatment records that he wishes to submit or that he wants VA to request on his behalf.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain any and all of the Veteran's outstanding updated VA treatment records and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.

2.  Ask the Veteran to identify any additional private treatment he has received relating to his back, right ankle, and/or right lower extremity sciatica that he would like VA to obtain, and to provide a release form for any such records so that VA can request the records on his behalf.  After securing any necessary written authorization from the Veteran, obtain the private records identified, and document all such efforts made if any identified records cannot be provided.  If any private records cannot be obtained after reasonable efforts have been made, notify the Veteran of the attempts made and allow him the opportunity to obtain the records.  

3.  Contact SSA and request a copy of the application and records (medical or otherwise) upon which any disability benefits determination for the Veteran, to include a February 2016 determination, was based.  All requests and responses, positive and negative, should be associated with the Veteran's claims file.  If the records cannot be located, a formal finding of unavailability should be associated with the claims file, and the appellant should be notified.

4.  After completing the above and associating all responsive records with the claims file, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") for a supplemental medical opinion as to the etiology of the Veteran's various right ankle disabilities.  The reviewer must be given full access to the complete VA claims file and electronic records for review.  The reviewer must specifically note on the medical opinion report whether the claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with providing this opinion.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide an opinion on the following:

a.  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's right ankle disabilities (present at any point from April 2012 to present) are proximately caused by his service-connected disabilities of left 5th toe amputation, left lower extremity lateral dorsal cutaneous nerve impairment, low back disability and associated right lower extremity sciatica, or any combination thereof?

b.  Is it at least as likely as not (50 percent or greater probability) that any of the Veteran's right ankle disabilities (present at any point from April 2012 to present) were aggravated (worsened beyond the natural progression of the disease) by his service-connected disabilities of left 5th toe amputation, left lower extremity lateral dorsal cutaneous nerve impairment, low back disability and associated right lower extremity sciatica, or any combination thereof?

In responding to the above inquiries, the reviewer is asked to address the Veteran's contention that his right ankle disability has been caused or negatively affected by an altered gait, including favoring his left foot, due to one or more of these service-connected disabilities. 

The reviewer's attention is directed to a May 2012 Mayo Clinic podiatry note concerning pain along the lateral aspect of the right foot and ankle that the physician noted appears to be consistent with an overload syndrome favoring the left lower extremity.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed, to include citation to specific evidence in the claims file, discussion of the medical processes involved, and/or citation to relevant medical treatise evidence as necessary.  

However, if the reviewer cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the reviewer (i.e. additional facts are required, or the reviewer does not have the needed knowledge or training).

5.  After completing Parts 1-3, and associating all responsive records with the claims file, refer the Veteran's claims file to an appropriate medical professional (hereinafter "reviewer") for a supplemental medical opinion as to the severity and manifestations of all neurological abnormalities associated with the Veteran's service-connected law back disability, including but not limited to right lower extremity sciatica.  The reviewer must be given full access to the complete VA claims file and electronic records for review.  The reviewer must specifically note on the medical opinion report whether the claims file, to include a copy of this remand, and any electronic records, were reviewed in connection with providing this opinion.  

If, after review of the file, the reviewer determines that another VA examination is necessary, such must be scheduled and the Veteran must be notified.

The reviewer should then provide an opinion on the following:

a.  Whether it is at least as likely as not that the Veteran has a neurologic abnormality associated with his low back degenerative disc disease resulting in the "intermittent incontinence" noted in the August 2017 VA examination report and/or feelings during back spasms with severe pain that he will "wet himself" (see testimony by the Veteran's wife at the Board hearing).  

b.  Whether the evidence of record demonstrates that the Veteran's right lower extremity sciatica is best described as mild, moderate, moderately severe, or severe with marked muscular atrophy.  If the disorder significantly varied in severity during distinct periods of the relevant appeal period (April 2012 to present), the reviewer should so state.  

In providing this opinion, the reviewer should explain what evidence led them to their conclusion as to severity level, and should further explain what types/severity of symptoms, not present in the Veteran's case, would correspond to the next higher level (e.g. moderate rather than mild; moderately severe rather than moderate; etc...).
 
The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.  

The reviewer must include in the medical report the rationale for any opinion expressed, citing to specific evidence in the file, statements by the Veteran, and/or to medical literature or treatises as needed.  If the physician cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion.

6.  Thereafter, review the requested medical opinion reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.

7.  After completing the aforementioned, and any additional development deemed necessary in light of the expanded record, readjudicate the Veteran's claims for  entitlement to service connection for a right ankle disability, including as secondary to service-connected disability; entitlement to a higher initial disability rating for service-connected degenerative disc disease (DDD) and strain of the thoracolumbar spine; entitlement to an initial disability rating in excess of 20 percent for right lower extremity sciatica; entitlement to an effective date prior to March 14, 2016 for the award of service connection for right lower extremity sciatica; and entitlement to a TDIU.  If any of the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



